Order filed February 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-06-00718-CV
                                    ____________

                          JOEL MALLORY, Appellant

                                          V.

 WASHINGTON MUTUAL, N.A AND MANN & STEVENS, P.C, Appellees


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2005-00431

                                     ORDER

      On January 25, 2007, this court abated this appeal because appellant
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 07-30383. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed October 19, 2010. The parties
failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated
and dismissed for want of prosecution.



                                  PER CURIAM